Name: Commission Regulation (EEC) No 953/81 of 7 April 1981 re-establishing the levying of customs duties on made up accessories for articles of apparel, other than knitted or crocheted, products of category 88 (code 0880), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/ 12 Official Journal of the European Communities 9 . 4 . 81 COMMISSION REGULATION (EEC) No 953/81 of 7 April 1981 re-establishing the levying of customs duties on made up accessories for articles of apparel , other than knitted or crocheted, products of category 88 (code 0880), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 4 thereof, Whereas in respect of made up accessories for articles of apparel , other than knitted or crocheted, products of category 88 , the ceiling should be 1 -02 tonnes ; whereas on 30 March 1981 the amount of imports into the Community of the products in question , origi ­ nating in South Korea, a country covered by preferen ­ tial tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to South Korea, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the bene ­ ficiaries indicated in column 5 of the same Annex ; Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; As from 12 April 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3320/80 , shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Code Category CCT heading No N IMEXE code ( 1981 ) Description ( 1 ) ( 2) ( ·*&gt; (4) 0880 88 61.11 61.1 I -00 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts , muffs , sleeve protectors, pockets) : Other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (!) OJ No L 354, 29 . 12. 1980 , p . 1 . 9. 4. 81 Official Journal of the European Communities No L 97/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 April 1981 . For the Commission Karl-Heinz NARJES Member of the Commission